Case: 20-10412     Document: 00516093336         Page: 1     Date Filed: 11/15/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                 November 15, 2021
                                  No. 20-10412                      Lyle W. Cayce
                                Summary Calendar                         Clerk


   Lonnie Kade Welsh,

                                                           Plaintiff—Appellant,

                                       versus

   Marsha McLane, TCCO Executive Director; Michael Searcy,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 5:17-CV-95


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Lonnie Kade Welsh was adjudged to be a sexually violent predator
   (“SVP”) and was committed to the Texas Civil Commitment Center
   (“TCCC”) for inpatient treatment. He appeals the dismissal of a civil rights




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10412      Document: 00516093336           Page: 2     Date Filed: 11/15/2021




                                     No. 20-10412


   action, removed from state court, in which he asserted constitutional
   violations and other wrongs arising from his commitment.
          The district court ruled that most of Welsh’s claims were barred by
   res judicata because they concerned the same transactions or events that were
   addressed in prior litigation. See Welsh v. Correct Care Recovery Sols.,
   No. 5:18-CV-20 (N.D. Tex. Apr. 24, 2019) (unpublished dismissal order),
   affirmed in part, vacated in part by Welsh v. Correct Care Recovery Sols., 845
   F. App’x 311, 314-25 (5th Cir. 2021), petition for cert. filed (U.S. June 7, 2021)
   (No. 21-5471). There is no merit to Welsh’s contention that the decision in
   the earlier action has no preclusive effect because it was filed after (although
   adjudicated before) the instant action. See Procter & Gamble Co. v. Amway
   Corp., 376 F.3d 496, 500 (5th Cir. 2004); Ellis v. Amex Life Ins. Co., 211 F.3d
   935, 938 (5th Cir. 2000). Res judicata applies all the same. See Lubrizol Corp.
   v. Exxon Corp., 871 F.2d 1279, 1288-89 (5th Cir. 1989).
          Welsh fails to brief adequately any challenge to the district court’s
   ruling that he did not state a claim of “deliberate indifference” as needed to
   establish supervisory liability. He has thus abandoned those challenges. See
   Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993); Brinkmann v. Dallas
   Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987); see also Zadeh
   v. Robinson, 928 F.3d 457, 473 (5th Cir. 2019) (stating the deliberate
   indifference standard). Similarly, Welsh’s assertions of unconstitutional
   customs or policies at the TCCC were properly dismissed as overbroad,
   conclusional, vague, and asking the court to go beyond its constitutionally-
   defined role in order to manage day-to-day operations at the TCCC. See
   Kansas v. Hendricks, 521 U.S. 346, 368 n.4 (1997) (deferring to the state’s
   “wide latitude” in managing civil confinements); Brown v. Taylor, 911 F.3d
   235, 243 (5th Cir. 2018) (same); cf. Spiller v. City of Texas City, Police Dep’t,
   130 F.3d 162, 167 (5th Cir. 1997) (rejecting conclusional arguments).




                                           2
Case: 20-10412      Document: 00516093336           Page: 3    Date Filed: 11/15/2021




                                     No. 20-10412


          Further, the district court properly rejected Welsh’s constitutional
   challenge to the Texas SVP regime set forth in Chapter 841 of the Texas
   Health & Safety Code. Welsh does not show that the Texas SVP regime is
   significantly different than the Kansas regime that the Supreme Court held
   to be constitutional in Hendricks. See Hendricks, 521 U.S. at 354-71; see also
   Brown, 911 F.3d at 240-433 (rejecting constitutional challenges to discrete
   aspects of Texas SVP confinement); cf. In re Commitment of Fisher, 164
   S.W.3d 637, 655–56 (Tex. 2005) (rejecting challenges to the Texas SVP
   regime based on vagueness and due process).
          Finally, the district court did not abuse its discretion by dismissing the
   action without allowing Welsh to file what would have been a third amended
   federal complaint. See Jacquez v. Procunier, 801 F.2d 789, 792 (5th Cir. 1986).
   In addition, the district court twice warned Welsh that he would face
   sanctions for filing frivolous motions and other pleadings, of which he filed
   several. We likewise warn Welsh that frivolous filings will result in the
   imposition of sanctions, including monetary sanctions and limits on his
   access to this court or any court subject to this court’s jurisdiction.
          JUDGMENT            AFFIRMED;             SANCTION         WARNING
   ISSUED.




                                           3